Order entered June 8, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01080-CV

                                 TRACY NIXON, Appellant

                                              V.

          THE ATTORNEY GENERAL OF THE STATE OF TEXAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691

                                          ORDER
       Before the Court is appellant’s June 7, 2018 motion to accelerate appeal. We DENY the

motion. This appeal will be submitted in due course.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE